Van Brunt, P. J.
I concur in the result of Mr. Justice Ingraham’s opinion. If the proper question has been presented upon the mandamus proceedings a different result might have been obtained. If the so-called “resignation” was altered and added to, as is claimed by the relator, it was no resignation at all, as such alterations were fraudulent, and could not alter the character of the paper, and in fact destroyed whatever vitality it might have possessed. The order appealed from does not follow the alternative writ, and for that reason, if for no other, should be reversed.